Citation Nr: 0600954	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hammertoes on the 
right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hammertoes on the 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that increased the veteran's disability ratings 
for hammer toes on the right and left foot from 0 to 10 
percent, bilaterally, for a combined disability rating of 20 
percent, effective April 25, 2002.  The veteran continues to 
disagree with the assigned ratings, and alleges that he is 
entitled to extraschedular consideration of his claims.  The 
veteran has also alleged claims for skin abscesses and dental 
assistance.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

As an initial matter, the Board notes that the veteran is 
currently in receipt of the maximum schedular rating for his 
hammertoe disabilities.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5852 (2005).  The veteran continues to assert, however, 
that his disabilities are more severe than the current 
ratings allow.  The veteran has specifically asserted that 
his disabilities would be more appropriately rated under 
another Diagnostic Code, or that he is entitled to 
extraschedular consideration of his disorders.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2005); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The record reflects that the veteran was afforded a VA 
examination of his feet in June 2002, at which time it was 
noted that the veteran's bilateral foot conditions included 
callosities, corns, hammer toes that are "not possibly 
correctable", and moderately tender well-healed surgical 
scars.  Dorsiflexion of the ankles measured 0 degrees, 
bilaterally, and plantar flexion measured 25 degrees, 
bilaterally.  The diagnoses were:  "1) hammertoes, right 
fifth, fourth toe callus; 2) left hammertoe, second and 
third, callus fourth and fifth toes."  The record also 
reflects that the veteran has a history of metatarsalgia and 
moderate pes cavus, bilaterally, and that he underwent an 
osteotomy of the right second metatarsal in December 1981.

The Board notes that the RO denied the veteran service 
connection for a general foot disability in August 1982, and 
that the veteran did not appeal this decision.  However, it 
does not appear that any examiner in this case has yet been 
requested to comment as to whether any of the veteran's 
aforementioned foot disabilities are related to or aggravated 
by his service-connected hammertoe disabilities.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Additional medical opinion in 
this regard is necessary, to ensure that the veteran is 
afforded every possibility of a fair and complete evaluation.

The veteran alleges that he underwent surgery on both feet 
for reasons related to his hammertoes.  Surgical scars noted 
on both feet suggest that the veteran has undergone surgery 
on both feet.  It is not clear from the record when or why 
the veteran underwent surgery on his left foot.  
Additionally, it is unclear whether the December 1981 surgery 
on the veteran's right foot was carried out in connection 
with the hammertoes of that foot.  On remand, the RO should 
attempt to obtain the records pertaining to left foot 
surgery.  Additionally, after reviewing the record, the 
examiner should opine as to whether the veteran's hammertoe 
disabilities were related to the aforementioned surgeries.

The record reflects that the veteran has applied for 
vocational rehabilitation benefits in relation to his 
service-connected hammertoe disabilities.  The records 
associated with his claim for vocational rehabilitation 
benefits may include evidence pertinent to his extraschedular 
benefits claim.  VA records should be obtained, if available.  
See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  As such, the RO should take the 
appropriate steps on remand to associate these records with 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for his 
bilateral foot problems since January 
1980 that VA does not already have.  
This request should specifically 
reference any surgical procedures the 
veteran may have undergone on either 
foot.  Obtain copies of the related 
medical records which are not already 
in the claims folder.

2.  Obtain all records associated with 
the veteran's application for 
vocational rehabilitation.

3.  The veteran should be afforded a VA 
examination by a physician or 
podiatrist to determine the current 
nature and severity of her service-
connected bilateral hammertoes.  The 
veteran's VA claims file must be made 
available to and reviewed by the 
examiner.  

Any necessary tests or studies should 
be conducted, and all findings should 
be reported in detail, to include any 
limitation of motion, and the toes 
affected.  The examiner should describe 
all symptomatology due to the veteran's 
service-connected bilateral foot 
disability, to include any weakness, 
fatigability, incoordination, or flare-
ups.  

The examiner should identify any 
objective evidence of pain and any 
functional loss associated with pain.  
The examiner should render an opinion 
as to whether the veteran's various 
foot disabilities are related to or are 
aggravated by his service-connected 
hammertoe disabilities, and as to 
whether the veteran's hammertoe 
disabilities were related to any of his 
previous foot surgeries.  

Also, comment on the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.  A typed 
examination report should be prepared 
and associated with the veteran's VA 
claims folder.  If the examiner feels 
that the requested opinion cannot be 
given without resort to speculation, he 
or she should so state.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
increased ratings for bilateral 
hammertoe disabilities.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

